UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-4835



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DEXTER THEATRA THOMAS,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 06-6853)


Submitted:   April 16, 2008                 Decided:     May 1, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John J. Korzen, Kernersville, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dexter Theatra Thomas pled guilty, pursuant to a written

plea agreement, to one count of distributing crack cocaine. In the

presesentence      investigation     report    (“PSR”),      Thomas   was    found

responsible for distributing 229.5 grams of crack cocaine resulting

in a base offense level of 34.        However, because he qualified as a

career offender, Thomas’ adjusted offense level was 37.                   See U.S.

Sentencing Guidelines Manual (USSG) § 4B1.1 (2004).                   Deducting

three   points   for    acceptance    of    responsibility,     Thomas’      total

offense level was 34.        No other adjustments were made.          Based on a

total offense level of 34 and a Criminal History Category of VI,

Thomas’ Guidelines range was 262-327 months imprisonment.

           Thomas      was   sentenced     following    the   Supreme      Court’s

decision in United States v. Booker, 543 U.S. 220 (2005).                      The

district court applied the holding of Booker and sentenced Thomas

to 270 months imprisonment.        In both his sentencing objections in

the district court and on appeal, Thomas challenged the 100:1 crack

to powder cocaine ratio. On appeal, Thomas further argued that the

district   court    failed    to   fully    account    for    all   the   factors

enumerated in 18 U.S.C. § 3553(a) (2000).             Rejecting these claims,

we affirmed.     See United States v. Thomas, No. 05-4835 (4th Cir.

June 26, 2006) (unpublished).

           The Supreme Court granted Thomas’ petition for writ of

certiorari, vacated this court’s judgment and remanded the case for


                                     - 2 -
further consideration in light of Kimbrough v. United States, 128

S. Ct. 558 (2007) (holding that a sentencing judge is free to

consider the disparity between the Guidelines’ treatment of crack

and   powder   cocaine   offenses   in   determining   whether,   “in   the

particular case, a within-Guidelines sentence is ‘greater than

necessary’ to serve the objectives of sentencing.”           Id. at 564

(citing 18 U.S.C. § 3553(a)).

           Upon review of the record, we conclude that resentencing

is warranted.    Therefore, we vacate Thomas’ sentence and remand to

the district court for resentencing in light of Kimbrough.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   VACATED AND REMANDED




                                    - 3 -